Title: To James Madison from William C. C. Claiborne, 24 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 24 January 1806, New Orleans. “I have the honor to enclose you a Copy of a statement made me on Oath, by Stephen a free black man; I do not credit it in whole; I however, have no doubt, but that the free people of Color have been tampered with, and that some of them are devoted to the spanish Interest.
                    “Mr. Morales is yet in this City, and should I not an [sic] Tomorrow learn that his preparations for a departure are in forwardness, I shall remind him of the President’s Orders, and add, that a Compliance therewith will be expected in the course of the present month.
                    “Good order prevails in this City, and I believe thro’out the Territory; My vigilence shall be unceasing, and I pray you to be persuaded, that the Public Peace and safety will be maintained.”
                